Che 4:19-cr-00635 Document 37 Filed on 12449 Wed Soak, Page 1ofi -

Southern District of Texas
FILED

usho, Qi L ah, DEC if2g Tey

 

 

 

Cre tings s¢ David. J Sradley-Clerkof of cont

 

 

Who'd Sead kg sip 9 Cony of tre leer | sent diy LOrsyor yesterd,
Ce use. ws. today, | Lsont if & Wu tad, L ustete j ’ yest on, . lane

 

Nuc Paad seiding Ye this Copy, diol Bua not doa So + licclase.

 

J
Sinton, ies) +e the geet aust! La You Seal Paley § ¢

 

[nr “bosieg ‘Cowainreal Lor Problenss volte My OApoMey aah l spot

 

Lerted put Yar ow nofieo of Aszun ty bwals Hus “lable n te YO

 

| OfLerPlan | have. dove, $2.

 

=

 

wins sun bes yout time ak atetion ty this wrbeer)

 

You wel Pos Wsaeilted

 

 

 

 

 

 

 

Siacenele
Lg. LON | : Dal Adame hwolne
| 4.99 Erolosures | 847174
: VY, e/g 19. $0 Willy Soreop

7o

 

Cowtor, vw Tle |

 

 

 

 

 

 

 

 

 

 

 

 

 
